                                                                                        FII,ED
                                                                             UNITED STATES DISTHICT COURT
                                                                              ALBUQUERQUE, NEW MEXICO

                                                                              ,        JUL   0g 2020

                        TINITED STATES DISTRICT COURT FOR THE                     MITCHELL R. ELFERS
                               DISTRICT OF NEW MEXICO                                  CLERK

IN THE MATTER OF                             )
THE EXTRADITION OF                           )
CESAR HORACIO                                )       No 20-MR-644
DUARTE JAQUEZ.                               )


                                             ORDER

       Upon application of Alexander M.M. Uballez, Assistant United States Attorney for the

District of New Mexico, appearing on behalf of the United States in fulfilling its treaty obligation

to Mexico,

       It is hereby ORDERED that the complaint and all other documents in this matter      be

unsealed.

       Done this the 8th day of July,2020.




                                       CdL F {7*r*
                                      Tltef{onorable John F. Robbenhaar
                                      Ulrlted States Magistrate Judge
